16-11700-smb         Doc 82       Filed 07/08/16 Entered 07/08/16 15:00:37                    Main Document
                                                Pg 1 of 17


                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK


 In re:                                                            Chapter 11

 Gawker Media LLC, et al.,1                                        Case No. 16-11700 (SMB)

                                     Debtors.                      (Jointly Administered)


 ORDER (I) AUTHORIZING AND APPROVING BIDDING PROCEDURES, BREAKUP
   FEE AND EXPENSE REIMBURSEMENT, (II) AUTHORIZING AND APPROVING
 THE DEBTORS’ PERFORMANCE OF PRE-CLOSING OBLIGATIONS UNDER THE
  STALKING HORSE ASSET PURCHASE AGREEMENT, (III) APPROVING NOTICE
    PROCEDURES, (IV) SCHEDULING A SALE HEARING AND (V) APPROVING
 PROCEDURES FOR ASSUMPTION AND ASSIGNMENT OF CERTAIN CONTRACTS
             AND LEASES AND DETERMINING CURE AMOUNTS

                  Upon the motion (the “Motion”) of the above-captioned debtors (the “Debtors”)

in the above-captioned jointly administered chapter 11 cases (the “Cases”), for entry of an order

(this “Order”), pursuant to sections 105(a), 363, 365, 503 and 507 of title 11 of the United States

Code (the “Bankruptcy Code”), rules 2002, 6004 and 6006 of the Federal Rules of Bankruptcy

Procedure (the “Bankruptcy Rules”) and rules 6004-1 and 6006-1 of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the Southern

District of New York (the “Local Rules”), (i) authorizing and approving (a) certain proposed

bidding procedures (as attached hereto as Exhibit 1, the “Bidding Procedures”)2 governing the

submission of competing proposals to purchase the Acquired Assets pursuant to section 363 of

the Bankruptcy Code and (b) the Breakup Fee and Expense Reimbursement (together, the



1
     The last four digits of the taxpayer identification numbers of the Debtors are: Gawker Media LLC (0492);
     Gawker Media Group, Inc. (3231); and Kinja Kft. (5056). The offices of Gawker Media and GMGI are located
     at 114 Fifth Avenue, 2d Floor, New York, NY 10011. Kinja’s offices are located at Andrassy ut 66. 1062
     Budapest, Hungary.

2
     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Bidding
     Procedures or the Stalking Horse APA, as applicable.



Block DocID
16-11700-smb       Doc 82     Filed 07/08/16 Entered 07/08/16 15:00:37              Main Document
                                            Pg 2 of 17


“Stalking Horse Bid Protections”) to the extent payable pursuant to and on the terms set forth in

the Asset Purchase Agreement (as appended to the Bidding Procedures as Exhibit A and,

together with all exhibits thereto, and as amended, modified or supplemented pursuant to the

amendment attached hereto as Exhibit 4 and as may be further amended, modified or

supplemented from time to time in accordance with the terms thereof, the “Stalking Horse

APA”), dated as of June 10, 2016, by and among the Debtors and ZDGM, LLC (together with its

permitted designees, successors and permitted assigns in accordance with the Stalking Horse

APA, the “Stalking Horse Bidder”), (ii) authorizing and approving the Debtors’ performance of

certain pre-closing obligations under the Stalking Horse APA, pursuant to which the Debtors

have agreed to sell the Acquired Assets to the Stalking Horse Bidder, subject to the terms and

conditions contained therein, (iii) approving the form and manner of notice of the sale of the

Acquired Assets (the “Sale Notice”), (iv) scheduling a hearing for approval of the sale of the

Acquired Assets (the “Sale Hearing”) and setting other related dates and deadlines and

(v) approving procedures for the assumption and assignment of the Debtors’ Non-Residential

Leases and Other Executory Contracts and the form of and manner of notice of proposed cure

amounts; and it appearing that the relief requested in the Motion is in the best interests of the

Debtors’ estates, their creditors and all other parties in interest; and after due deliberation, and

good and sufficient cause appearing therefor,

          IT IS HEREBY FOUND AND DETERMINED THAT:

          A.   This Court has jurisdiction to consider the Motion in accordance with 28 U.S.C.

§§ 157 and 1334.

          B.   This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2), and the Court may

enter a final order consistent with Article III of the United States Constitution. Venue of this

proceeding and the Motion is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

                                                  -2-
Block DocID
16-11700-smb      Doc 82      Filed 07/08/16 Entered 07/08/16 15:00:37              Main Document
                                            Pg 3 of 17


          C.    The statutory and legal predicates for the relief requested in the Motion and

provided for herein are sections 105(a), 363, 365, 503 and 507 of the Bankruptcy Code,

Bankruptcy Rules 2002, 6004 and 6006, and Local Rules 6004-1 and 6006-1.

          D.    Good and sufficient notice of the relief granted by this Order has been given and

no further notice is required. A reasonable opportunity to object or be heard regarding the relief

granted by this Order has been afforded to those parties entitled to notice pursuant to the

Bankruptcy Rules and the Local Rules and all other interested parties.

          E.    The Bidding Procedures are fair, reasonable and appropriate and are designed to

maximize the value to be received by the Debtors’ estates and creditors.

          F.    The Debtors have demonstrated compelling and sound business justifications for

entering into the Stalking Horse APA and incurring the administrative obligations arising

thereunder or in connection therewith, including the provisions related to the payment of the

Liquidated Damages Amount and the Stalking Horse Bid Protections under the circumstances,

timing and procedures set forth therein.

          G.    The Debtors’ incurrence of the obligations arising under or in connection with the

Stalking Horse APA, including the provisions related to payment of the Liquidated Damages

Amount and the Stalking Horse Bid Protections, is (i) an actual and necessary cost of preserving

the Debtors’ estates within the meaning of section 503(b) of the Bankruptcy Code, (ii) of

substantial benefit to the Debtors’ estates, their creditors and all other parties in interest, because,

among other things, they induced the Stalking Horse Bidder to submit a bid that will serve as a

minimum or floor bid for the Acquired Assets, (iii) the product of good faith and arm’s-length

negotiations among the Debtors and the Stalking Horse Bidder, (iv) reasonable and appropriate

in light of the size and nature of the proposed sale and the efforts that have been and will be



                                                  -3-
Block DocID
16-11700-smb      Doc 82      Filed 07/08/16 Entered 07/08/16 15:00:37               Main Document
                                            Pg 4 of 17


expended by the Stalking Horse Bidder and (v) necessary to induce the Stalking Horse Bidder to

enter into the Stalking Horse APA and to continue to pursue the sale of the Acquired Assets.

          H.    The sale of the Acquired Assets as contemplated in the Stalking Horse APA is in

the best interests of the Debtors’ estates, their creditors and all other parties in interest, and

represents a reasonable exercise of the Debtors’ sound business judgment.

          I.    The Debtors’ performance of the Pre-Closing Obligations (defined below) is in

the best interest of the Debtors, their respective estates, creditors and other parties in interest, and

represents the reasonable exercise of sound and prudent business judgment by the Debtors.

          J.    The Sale Notice, substantially in the form attached hereto as Exhibit 2, is

reasonably calculated to provide all interested parties with timely and proper notice of the

proposed sale, including: (i) the date, time and place of the Auction (if one is held), (ii) the

Bidding Procedures and certain dates and deadlines related thereto, (iii) the objection deadline

for the sale and the date, time and place of the Sale Hearing, (iv) reasonably specific

identification of the assets subject to the proposed sale, (v) instructions for promptly obtaining a

copy of the Stalking Horse APA, (vi) representations describing the proposed sale as being free

and clear of liens, claims, interests and other encumbrances, with all such liens, claims, interests

and other encumbrances attaching with the same validity and priority to the sale proceeds,

(vii) the commitment by the Stalking Horse Bidder to assume certain liabilities of the Debtors

solely to the extent set forth in the Stalking Horse APA and (viii) notice of the proposed

assumption and assignment of Non-Residential Leases and Other Executory Contracts to the

Stalking Horse Bidder pursuant to the Stalking Horse APA (or to another Successful Bidder

selected at the Auction, if any) and the procedures and deadlines for objecting thereto. No other

or further notice of the proposed sale shall be required.



                                                   -4-
Block DocID
16-11700-smb         Doc 82     Filed 07/08/16 Entered 07/08/16 15:00:37              Main Document
                                              Pg 5 of 17


          K.      The Cure Notice attached hereto as Exhibit 3 is reasonably calculated to provide

all non-Debtor counterparties to the Debtors’ Non-Residential Leases and Other Executory

Contracts with proper notice of the potential assumption and assignment of their Non-Residential

Lease or Other Executory Contract, the proposed cure amounts relating thereto, if any, and the

related assumption and assignment procedures; provided that the mere listing of any Non-

Residential Lease or Other Executory Contract on the Cure Notice does not require or guarantee

that such Non-Residential Lease or Other Executory Contract will be assumed and assigned, and

all rights of the Debtors with respect to such Non-Residential Leases and Other Executory

Contracts are reserved.

          L.      The Bidding Procedures comply with the requirements of Local Rule 6004-1.

          M.      Entry of this Order is in the best interests of the Debtors’ estates, their creditors

and all other interested parties.

          NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

          1.      The Motion is hereby granted and approved to the extent set forth herein.

                                        The Bidding Procedures

          2.      The Bidding Procedures, attached hereto as Exhibit 1, are approved, and the

Debtors are authorized to take any and all actions necessary or appropriate to implement the

Bidding Procedures. The failure to specifically include a reference to any particular provision of

the Bidding Procedures in this Order will not diminish or impair the effectiveness of such

provision. Notwithstanding anything to the contrary contained in this Order, the Bid Procedures

or the Stalking Horse APA:

               a) The Liquidated Damages Amount, if payable, shall constitute an allowed

                  administrative expense claim under sections 503(b) and 507(a)(2) of the



                                                    -5-
Block DocID
16-11700-smb           Doc 82   Filed 07/08/16 Entered 07/08/16 15:00:37           Main Document
                                              Pg 6 of 17


                  Bankruptcy Code only against HoldCo. The last two sentences of section 8.3(f)

                  of the Stalking Horse APA are deleted.

               b) In no event shall the Stalking Horse Bidder be entitled to both (whether asserted

                  against one or more Debtors) (i) Breakup Fee and Expense Reimbursement and

                  (ii) the Liquidated Damages Amount.

               c) As of the date hereof, based on the representations made by Debtors’ counsel on

                  the record, there has been no event triggering the payment of the Liquidated

                  Damages Amount.

               d) For the avoidance of doubt, nothing precludes the Debtors and the Committee

                  from negotiating, filing or prosecuting a chapter 11 plan of reorganization

                  consistent with the terms of the Stalking Horse APA and the Bid Procedures and

                  such activities shall not constitute a Competing Transaction.

               e) Section 8.1(i) of the Stalking Horse APA is amended to replace “July 7, 2016”

                  with “July 8, 2016.”

          3.      Any objections to the Motion or the relief requested therein that have not been

adjourned, withdrawn, or resolved are overruled in all respects on the merits.

          4.      The Bidding Procedures shall govern the submission, receipt and analysis of all

Bids, and any party desiring to submit a higher or better offer shall do so strictly in accordance

with the terms of this Order and the Bidding Procedures.

          5.      The following dates and deadlines regarding competitive bidding are hereby

established (subject to modification in accordance with the Bidding Procedures):

                  a.      Qualified Bid Deadline: August 15, 2016 at 5:00 p.m. (Prevailing
                          Eastern Time) is the deadline by which all Qualifying Bid Documents
                          and Qualified Bids must be actually received by the Debtors’ investment



                                                   -6-
Block DocID
16-11700-smb            Doc 82   Filed 07/08/16 Entered 07/08/16 15:00:37            Main Document
                                               Pg 7 of 17


                           banker and legal advisors, as set forth in the Bidding Procedures (the “Bid
                           Deadline”); and

                   b.      Auction: August 16, 2016 at 10:00 a.m. (Prevailing Eastern Time) is
                           the date and time the Auction, if one is needed, will be held at the offices
                           of Ropes & Gray LLP, 1211 Avenue of the Americas, New York, NY
                           10036.

          6.       The Stalking Horse Bidder is a Qualified Bidder, the Stalking Horse APA is a

Qualified Bid and the Stalking Horse Bidder is authorized to submit any Overbids during the

Auction at any time, in each case, pursuant to the Bidding Procedures for all purposes.

          7.       Only a Qualified Bidder that has submitted a Qualified Bid will be eligible to

participate at the Auction. As described in the Bidding Procedures, if the Debtors do not receive

any Qualified Bids other than the Stalking Horse Bidder’s Bid, the Debtors will not hold the

Auction, the Stalking Horse Bidder will be deemed the Successful Bidder and the Debtors will

seek final approval at the Sale Hearing of the sale of the Acquired Assets to the Stalking Horse

Bidder, in accordance with the terms of the Stalking Horse APA.

          8.       If the Auction is conducted, each Qualified Bidder participating in the Auction

will be required to confirm that it has not engaged in any collusion with respect to the bidding

process or the sale of the Acquired Assets.

          9.       If the Auction is conducted, absent irregularities in the conduct of the auction, or

reasonable and material confusion during the bidding, the Court will not consider bids made after

the Auction has been closed.

               Approval of Debtors’ Performance of Pre-Closing Obligations under the

                                           Stalking Horse APA

          10.      The Debtors are authorized and directed to perform all of their respective pre-

closing obligations under the Stalking Horse APA, including all obligations set forth in Articles

V (Pre-Closing Conditions), VIII (Termination) and IX (Miscellaneous) and Sections 6.1

                                                    -7-
Block DocID
16-11700-smb      Doc 82     Filed 07/08/16 Entered 07/08/16 15:00:37             Main Document
                                           Pg 8 of 17


(Cooperation), 6.4 (Employee Matters), 6.6 (Transfer Taxes), 6.7 (Wage Reporting), 6.10 (Name

Changes), 6.14 (Schedule of Employees) and 6.15 (Schedule of Contracts) of the Stalking Horse

APA (collectively, the “Pre-Closing Obligations”).

          11.   The Staking Horse Bidder is authorized to exercise any rights or remedies with

respect to any non-compliance by the Debtors of their Pre-Closing Obligations, including

terminating the Stalking Horse APA in accordance with its terms, without further order of the

Court and shall be entitled to injunctive relief in accordance with and subject to Section 9.10 of

the Stalking Horse APA. In the event the Debtors intentionally or willfully breach any Pre-

Closing Obligations (as determined by a court of competent jurisdiction) any resulting damages

due and payable to the Stalking Horse Bidder shall constitute an administrative expense claims

under sections 503(b) and 507(a)(2) of the Bankruptcy Code; provided nothing in this Order

shall constitute a waiver of the rights of any party in interest in any proceeding related to such

purported breach. Other than with respect to intentional and willful breaches of any Pre-Closing

Obligations and the payment of the Liquidated Damages, Breakup Fee and the Expense

Reimbursement, as set forth herein and the Stalking Horse APA, any other amounts that may be

due and payable as a result of a breach of any Pre-Closing Obligations or other obligations under

the Stalking Horse APA shall not constitute administrative expense claims unless and until the

Sale Order is entered, provided that any such claims shall be waived and shall not survive the

Closing Date pursuant and subject to Section 9.13.

          12.   Except as provided in paragraph 2 (a), supra, any amounts with respect to the

Breakup Fee, Expense Reimbursement and Liquidated Damages Amount shall constitute

administrative expense claims under sections 503(b) and 507(a)(2) of the Bankruptcy Code. ;

provided that with respect to the Liquidated Damages Amount, any amount payable in



                                                 -8-
Block DocID
16-11700-smb      Doc 82     Filed 07/08/16 Entered 07/08/16 15:00:37             Main Document
                                           Pg 9 of 17


connection therewith shall be subject to the allocation set forth in Section 8.3(f) of the Stalking

Horse APA. For the avoidance of doubt, consummation of the transactions contemplated by the

Stalking Horse APA shall be subject to an order approving the assumption of the Stalking Horse

APA and the sale of the Acquired Assets (the “Sale Order”) and the satisfaction or waiver of the

other conditions to closing on the terms set forth in the Stalking Horse APA. [SMB: 7/8/16]

                               The Stalking Horse Bid Protections

          13.   The Liquidated Damages Amount and the Stalking Horse Bid Protections as set

forth in the Stalking Horse APA, including (i) the Breakup Fee in an amount equal to 2.75% of

the Base Purchase Price and (ii) the Expense Reimbursement for the Stalking Horse Bidder’s

reasonable and documented out-of-pocket costs and expenses up to a cap of $1,250,000, and the

provisions of the Stalking Horse APA relating thereto, are hereby approved. The Debtors are

required to pay the Stalking Horse Bid Protections to the Stalking Horse Bidder to the extent due

and payable under the Stalking Horse APA, and the Stalking Horse Bidder will not be deemed to

waive the Stalking Horse Bid Protections by rebidding at the Auction. Pursuant to the Stalking

Horse APA, the Stalking Horse Bidder will be entitled to receive a credit for the full amount of

the Stalking Horse Bid Protections at each round of the Auction.

          14.   The Debtors’ obligations arising under or in connection with the Stalking Horse

APA, including with respect to the Liquidated Damages Amount and the Stalking Horse Bid

Protections, shall (i) survive termination of the Stalking Horse APA, (ii) constitute, to the extent

set forth in paragraphs 11 and 12, an administrative expense claim under sections 503(b) and

507(a)(2) of the Bankruptcy Code and (iii) be payable under the terms and conditions of the

Stalking Horse APA and this Order without any further order of this Court.




                                                 -9-
Block DocID
16-11700-smb      Doc 82      Filed 07/08/16 Entered 07/08/16 15:00:37              Main Document
                                           Pg 10 of 17


          15.   Each Debtor’s obligations relating to the Liquidated Damages Amount and the

Stalking Horse Bid Protections arising under or in connection with the Stalking Horse APA shall

be binding and enforceable against each such Debtor and its respective estate, and, as applicable,

subject to section 363(f) of the Bankruptcy Code, (i) any of its successors or assigns, (ii) any

trustee, examiner, or other representative of the Debtors’ estates, (iii) the reorganized Debtors

and (iv) any other entity vested or revested with any right, title or interest in or to a material

portion of the assets directly or indirectly owned by the Debtors or any other person claiming any

rights in or control over a material portion of such assets, excluding any Qualified Bidder that

purchases the Acquired Assets (each, a “Debtor Successor”), as if such Debtor Successor was the

Debtors.

                                 Hearing and Objection Deadline

          16.   The Sale Hearing, shall take place in this Court on August 18, 2016 at 2:00 p.m.

(Prevailing Eastern Time); provided that the Sale Hearing may be adjourned or rescheduled

without further notice other than announcement in open Court or by the filing of a notice on the

docket of these Cases or a notice of agenda. Any obligations of the Debtors set forth in the

Stalking Horse APA that are intended to be performed prior to the Sale Hearing and/or entry of

the Sale Order pursuant to the Stalking Horse APA are authorized as set forth herein and are

fully enforceable as of the date of entry of this Order subject to the limitations to seek

administrative expense claims set forth in paragraphs 11 and 12.

          17.   The deadline to file objections, if any, to the transactions contemplated by the

Stalking Horse APA or to entry of the Sale Order is August 5, 2016 at 4:00 p.m. (Prevailing

Eastern Time) (the “Sale Objection Deadline”); provided, that if and only if the Stalking Horse

Bidder is not the Successful Bidder for the Debtors’ assets, counterparties to the Debtors’ Non-



                                                 -10-
Block DocID
16-11700-smb      Doc 82     Filed 07/08/16 Entered 07/08/16 15:00:37              Main Document
                                          Pg 11 of 17


Residential Leases and Other Executory Contracts shall have until August 18, 2016 at 12:00 p.m.

(Prevailing Eastern Time) to object to the assumption and assignment of a Non-Residential

Lease or Other Executory Contract solely on the issue of whether the Successful Bidder or

Back-Up Bidder can provide adequate assurance of future performance as required by

section 365 of the Bankruptcy Code. Objections, if any, must: (i) be in writing, (ii) conform to

the applicable provisions of the Bankruptcy Rules, the Local Rules and any orders of the Court,

(iii) state with particularity the legal and factual basis for the objection and the specific grounds

therefor and (iv) be filed with the Court and served so as to be actually received no later than

the Sale Objection Deadline, as applicable, by the following parties (the “Objection Notice

Parties”): (a) the Debtors: Gawker Media Group, Inc., 114 Fifth Avenue, 2d Floor, New York,

New York 10011; Attn: Heather Dietrick; (b) proposed counsel to the Debtors, Ropes & Gray

LLP, 1211 Avenue of the Americas, New York, NY 10036; Attn: Gregg M. Galardi, Esq. and

Jonathan P. Gill, Esq.; (c) the proposed investment banker to the Debtors, Houlihan Lokey, Inc.,

123 North Wacker Dr., 4th Floor, Chicago, Illinois, 60606; Attn: Reid Snellenbarger; (d) the

Office of the United States Trustee for the Southern District of New York, 201 Varick Street,

Suite 1006, New York, New York 10014; Fax: (212) 668-2255; (e) counsel to the official

committee of unsecured creditors appointed in the Cases, if any (the “Committee”); and

(f) counsel to the Stalking Horse Bidder, Sullivan & Cromwell LLP, 125 Broad Street, New

York, New York 10004; Attn: Michael H. Torkin, Esq. and Alexa J. Kranzley, Esq., Fax: (212)

291-9376.

          18.   Any replies to objections to the relief sought in the Sale Order shall be submitted

no later than one day before the Sale Hearing.




                                                 -11-
Block DocID
16-11700-smb      Doc 82     Filed 07/08/16 Entered 07/08/16 15:00:37             Main Document
                                          Pg 12 of 17


          19.   Failure to object to the relief requested in the Motion by the Sale Objection

Deadline shall be deemed to be “consent” for purposes of section 363(f) of the Bankruptcy Code.

                                  Sale Notice and Related Relief

          20.   The Sale Notice, substantially in the form attached hereto as Exhibit 2, is hereby

approved. Within three (3) days of the entry of this Order, the Debtors shall cause the Sale

Notice to be served upon (i) the US Trustee, (ii) counsel to the Committee (if one is appointed),

(iii) parties who are known or reasonably believed to have asserted any lien, encumbrance, claim

or other interest in the Debtors’ assets that are the subject of the proposed sale of the Acquired

Assets, if any, (iv) all parties who have filed a notice of appearance and request for service of

papers in the Cases pursuant to Bankruptcy Rule 2002, (v) each counterparty to the Debtors’

Non-Residential Leases and Other Executory Contracts, (vi) all applicable state and local taxing

authorities, including the Internal Revenue Service, (vii) each governmental agency that is an

interested party with respect to the sale of the Acquired Assets contemplated by the Stalking

Horse APA and the transactions proposed thereunder, (viii) the Securities and Exchange

Commission and (ix) counsel to the Stalking Horse Bidder. In addition, as soon as practicable,

but in any event no later than five (5) Business Days after entry of this Order, the Debtors shall

publish the Sale Notice (modified for publication, as necessary) in the United States edition of

the USA Today.

          The Sale Does Not Require the Appointment of a Consumer Privacy Ombudsman

          21.   In connection with the sale of the Acquired Assets pursuant to the Stalking Horse

APA, the Debtors shall be required to abide by their privacy policies in place as of the date of the

Stalking Horse APA, as such policies may be amended from time to time. Accordingly, no




                                                -12-
Block DocID
16-11700-smb         Doc 82   Filed 07/08/16 Entered 07/08/16 15:00:37           Main Document
                                           Pg 13 of 17


consumer privacy ombudsman need be appointed in connection with the sale under section

363(b)(1) of the Bankruptcy Code.

                              Assumption and Assignment Procedures

          22.   The procedures set forth below regarding the proposed assumption and

assignment of certain Non-Residential Leases and Other Executory Contracts that may be

designated to be assumed by the Debtors pursuant to section 365(b) of the Bankruptcy Code and

assigned to the Stalking Horse Bidder (or other Successful Bidder selected at the Auction, if any)

pursuant to section 365(f) of the Bankruptcy Code (as defined in the Stalking Horse APA,

collectively, the “Designated Contracts”) in connection with the sale of the Acquired Assets are

hereby approved (the “Assumption Procedures”).

          23.   These Assumption Procedures, as may be modified or supplemented by the Sale

Order, shall govern the assumption and assignment of all Designated Contracts:

                a.      Cure Notice. The Cure Notice, substantially in the form attached hereto
                        as Exhibit 3, is hereby approved. On or before the date that is five (5)
                        Business Days following the date of this Order, the Debtors shall file with
                        the Court and serve via first class mail the Cure Notice on all non-Debtor
                        counterparties to all Non-Residential Leases and Other Executory
                        Contracts, and their respective known counsel, and provide a copy of same
                        to the Stalking Horse Bidder. The Cure Notice shall inform each recipient
                        that its respective Non-Residential Lease or Other Executory Contract
                        may be designated by the Stalking Horse Bidder as either assumed or
                        excluded and the timing and procedures relating to such designation, and,
                        to the extent applicable (i) the title of the Non-Residential Lease or Other
                        Executory Contract, (ii) the name of the counterparty to the Non-
                        Residential Lease or Other Executory Contract, (iii) the Debtors’ good
                        faith estimates of the cure amounts required in connection with such Non-
                        Residential Lease or Other Executory Contract, (iv) the identity of the
                        Stalking Horse Bidder and (v) the deadline by which any such Non-
                        Residential Lease or Other Executory Contract counterparty may file an
                        objection to the proposed assumption and assignment and/or cure amount,
                        and the procedures relating thereto; provided, however, that service of a
                        Cure Notice does not constitute an admission that such Non-Residential
                        Lease or Other Executory Contract is an executory contract or unexpired
                        lease.


                                                -13-
Block DocID
16-11700-smb        Doc 82   Filed 07/08/16 Entered 07/08/16 15:00:37             Main Document
                                          Pg 14 of 17


               b.      Adequate Assurance. Upon request by a counterparty under any Non-
                       Residential Lease or Other Executory Contract, the Debtors shall serve, by
                       electronic mail, the evidence of adequate assurance of future performance
                       under the Non-Residential Leases and Other Executory Contracts provided
                       by the Stalking Horse Bidder, including the legal name of the proposed
                       assignee, the proposed use of any leased premises, the proposed assignee’s
                       financial ability to perform under the Non-Residential Leases and Other
                       Executory Contracts and a contact person with the proposed assignee that
                       counterparties may contact if they wish to obtain further information
                       regarding the Stalking Horse Bidder.

               c.      Objections. Objections, if any, to the proposed assumption and
                       assignment of any Non-Residential Lease or Other Executory Contract or
                       to the cure amount proposed with respect thereto must: (i) be in writing,
                       (ii) comply with the applicable provisions of the Bankruptcy Rules, Local
                       Rules and any order orders of the Court, (iii) state with specificity the
                       nature of the objection and, if the objection pertains to the proposed cure
                       amount, the correct cure amount alleged by the objecting counterparty,
                       together with any applicable and appropriate documentation in support
                       thereof and (iv) be filed with the Court and served so as to be actually
                       received by the Objection Notice Parties before the Sale Objection
                       Deadline.

                       Promptly following the Debtors’ selection of the Successful Bidder and
                       the Back-Up Bidder, if any, at the conclusion of the Auction, the Debtors
                       shall announce the Successful Bidder and the Back-Up Bidder, if any, and
                       shall file with the Court a notice of the Successful Bidder and the Back-Up
                       Bidder, if any. If and only if the Stalking Horse Bidder is not the
                       Successful Bidder for the Debtors’ assets, counterparties to the Debtors’
                       Non-Residential Leases and Other Executory Contracts shall have until
                       August 18, 2016 at 12:00 p.m. (Prevailing Eastern Time) to object to the
                       assumption and assignment of a Non-Residential Lease or Other
                       Executory Contract solely on the issue of whether the Successful Bidder
                       or Back-Up Bidder can provide adequate assurance of future
                       performance as required by section 365 of the Bankruptcy Code. For the
                       avoidance of doubt, if the Stalking Horse Bidder is the Successful Bidder,
                       all adequate assurance objections must be filed by the Sale Objection
                       Deadline.

               d.      Dispute Resolution. Any objection to the proposed assumption and
                       assignment or related cure of a Non-Residential Lease or Other Executory
                       Contract in connection with the proposed sale that remains unresolved as
                       of the Sale Hearing shall be heard at the Sale Hearing (or at a later date as
                       fixed by the Court) provided that any such objection may be adjourned, in
                       full or in part, by the Debtors to a later date by listing such adjournment in
                       a notice of agenda or other notice filed on the docket of the Cases and
                       served on the affected counterparty.

                                                -14-
Block DocID
16-11700-smb      Doc 82     Filed 07/08/16 Entered 07/08/16 15:00:37           Main Document
                                          Pg 15 of 17


          24.   Any party who fails to timely file an objection to its scheduled cure amount

listed on the Cure Notice or to the assumption and assignment of a Non-Residential Lease or

Other Executory Contract (i) shall be forever barred from objecting thereto, including

(a) making any demands for additional cure amounts or monetary compensation on account

of any alleged defaults for the period prior to the applicable objection deadline against the

Debtors, their estates or the Stalking Horse Bidder or other Successful Bidder selected at the

Auction, if any, with respect to any such Non-Residential Lease or Other Executory Contract

and (b) asserting that the Stalking Horse Bidder or other Successful Bidder has not provided

adequate assurance of future performance as of the date of the Sale Order and (ii) shall be

deemed to consent to the sale of the Acquired Assets as approved by the Sale Order.

                                      Other Relief Granted

          25.   The Debtors are authorized and directed to enter the amendment to the Stalking

Horse APA attached hereto as Exhibit 4 and to take any and all actions necessary or appropriate

to implement such amendment.

          26.   The Debtors are authorized to execute and deliver all instruments and documents

and take such other action as may be necessary or appropriate to implement and effectuate the

transactions contemplated by this Order.

          27.   The Good Faith Deposits of the Stalking Horse Bidder and any other bidder, and

any other amounts deposited into escrow pursuant to the applicable purchase agreement (which,

in the case of the Stalking Horse Bidder, shall be the Stalking Horse APA), shall be held in the

Escrow Account by the Escrow Agent and shall not become property of the Debtors’ bankruptcy

estates unless the Deposit or other Escrow Amount is otherwise due and payable to the Debtors

in accordance with the applicable purchase agreement (which, in the case of the Stalking Horse



                                               -15-
Block DocID
16-11700-smb      Doc 82     Filed 07/08/16 Entered 07/08/16 15:00:37            Main Document
                                          Pg 16 of 17


Bidder, shall be the Stalking Horse APA). The agreements with respect to the Escrow Account

set forth in the Stalking Horse APA (the “Escrow Agreement”) shall be binding and enforceable

against the Debtors and their estates in all respects and the Debtors are authorized and directed to

perform its obligations thereunder. The Debtors are authorized to enter into an escrow

agreement substantially in the form of the Escrow Agreement with each other bidder (if any),

and when executed by the Debtors, such escrow agreements (if any) shall be binding and

enforceable against the Debtors and their estates in all respects.

          28.   In the event there is a conflict between this Order and the Motion or the Stalking

Horse APA, this Order shall control and govern.

          29.   This Order shall be binding in all respects upon any trustees, examiners,

“responsible persons” or other fiduciaries appointed in the Debtors’ bankruptcy cases or upon a

conversion to chapter 7 under the Bankruptcy Code.

          30.   The Stalking Horse Bidder has standing to enforce the terms of this Order.

          31.   This Order shall be immediately effective and enforceable upon entry hereof,

notwithstanding the possible applicability of Bankruptcy Rule 6004(h) or otherwise.

          32.   The requirements set forth in Local Rule 9013-1 are satisfied by the contents of

the Motion.

          33.   The requirements set forth in Bankruptcy Rule 6003(b) are satisfied.

          34.   The requirements set forth in Bankruptcy Rule 6004(a) are satisfied.

          35.   All time periods set forth in this Order shall be calculated in accordance with

Bankruptcy Rule 9006(a).




                                                -16-
Block DocID
16-11700-smb      Doc 82     Filed 07/08/16 Entered 07/08/16 15:00:37              Main Document
                                          Pg 17 of 17


          36.   This Court shall retain jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of the Order.

Dated: July 8th, 2016                                   /s/ STUART M. BERNSTEIN
       New York, New York                               STUART M. BERNSTEIN
                                                        UNITED STATES BANKRUPTCY JUDGE




                                                 -17-
Block DocID
